        Case 4:17-cr-00002-BMM Document 37 Filed 03/17/21 Page 1 of 1



                 THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                       GREAT FALLS DIVISION


UNITED STATES OF AMERICA,

                        Plaintiff,
                                                    CR-17-02-GF-BMM
       vs.

                                                          ORDER
GILBERT DUANE BRADLEY,

                        Defendant.

      Defendant Gilbert Duane Bradley has moved for early termination of his

current term of supervised release. (Doc. 28). The Government objects. (Doc. 31).

The Court conducted a hearing on the motion on December 16, 2020. The Court

informed the parties that it would grant Bradley’s motion on March 13, 2021, if

Bradley continued to comply with the terms of his supervised release. No issues

having been reported in the interim, the Court determines that good cause exists to

grant Bradley’s motion for early termination of his supervised release term.

      Accordingly, IT IS HEREBY ORDERED that Bradley’s Motion for Early

Termination of Supervised Release (Doc. 28) is GRANTED.

      DATED this 17th day of March, 2021.
